PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rautiainen et al.
Application No. 16/142,336
Filed: 26 Sep 2018
For: SYSTEM TO SUPPORT MULTIPLE BATTERY PACKS OF DIFFERENT CAPACITY AND A SENSOR SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed December 9, 2020, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the Requirement for Restriction/Election mailed May 1, 2020, which set a shortened statutory period for reply of two (2) months.  No extension of times under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on July 2, 2020.  A Notice of Abandonment was mailed on November 13, 2020

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Response to Election/Restriction filed on December 9, 2020, (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.  

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $2320 extension of time fee submitted with the petition on December 9, 2020 was subsequent to the maximum extendable period for reply, this fee is unnecessary. In view of the above, the overpaid amount will be refunded to the Deposit Account 50-0911 in due course.

The application file is being forwarded to Technology Center Art Unit 3618 for further processing.






/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions